DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: the prior art of record fails to disclose or suggest the following: obtaining from a second sensor coupled to the computing device a first representation of a liveness characteristic of the user, the second sensor comprising an audio input device that captures an audio representation of the user, and the first representation of the liveness characteristic comprising at least a portion of a dialog spoken by the user that indicates that the user is alive; comparing by the authentication processor the first representation of the liveness characteristic of the user to a second representation of the liveness characteristic of the user, the second representation of the liveness characteristic of the user comprising at least a portion of the dialog spoken by the user that was obtained prior to the first representation of the liveness characteristic of the user; determining by the authentication processor whether a level of stress of the user contained in the first representation of the liveness characteristic of the user is greater than a level of stress of the user contained in the second representation of the liveness characteristic of the user; and disabling by the authentication processor a second level of access to the .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A CORUM JR whose telephone number is (303)297-4234. The examiner can normally be reached Mon. - Fri. 8 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571)272-6798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/WILLIAM A CORUM JR/Examiner, Art Unit 2433                                                                                                                                                                                                        

/BRANDON S HOFFMAN/Primary Examiner, Art Unit 2433